DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 11, 17-18, 20, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (US Pub. No. 2017/0270042), hereinafter referred to as Tseng, in view of Bernstein et al. (US Pub. No. 2007/0234086), hereinafter referred to as Bernstein, further in view of Kuzmin et al. (US Patent No. 10,445,229), hereinafter referred to as Kuzmin, further in view of Koch et al. (US Pub. No. 2018/0365079), hereinafter referred to as Koch.
Referring to claims 1, 11, and 18, Tseng discloses a memory system (fig. 1) comprising: a memory device (120, fig. 1) including erasable memory blocks (SSD...erase blocks, [0003]) suitable for storing data, wherein an operation state of the memory device is determined based on an available storage capacity of the memory device (When an SSD runs out of free erase blocks, it performs Garbage Collection (GC) to free up new erase blocks for new writes to use, [0003]); and a controller (310, fig. 3) suitable for determining an operation state of the memory device and carrying out garbage collection to the memory device (Fig. 8A, [0045-0046]), wherein the controller performs the garbage collection to at least one erasable memory block based on a background enable command input from a host (Garbage Collection…start background operations…enabled or disabled by the host via command; [0020]), receives a Host command pending 820->Yes->830->Yes-> Continue background Garbage Collection 825, Fig. 8B) when a usage level of the erasable memory blocks subject to the garbage collection exceeds a threshold  (condition used to determine when to perform passive Garbage Collection...specify a compound condition of…fewer than 10,000 free erase blocks…and even then, passive Garbage Collection would be performed only if there are fewer than 10,000 free erase blocks in flash memory; [0030-0032]), and b) performs the garbage collection until the usage level is changed from a second status to a first status (NOTE: Fig. 8B, loop 820->Yes->830->Yes->825 while in a ‘second status’ of the background condition being still met, and breaking the loop at 830->No when condition is changed to a ‘first status’ of the background condition not still being met).
While Tseng teaches determining to ignore commands to complete the garbage collection, Tseng does not explicitly teach the instance of determining the command is a command for reducing power consumption of the memory system. Furthermore, while Tseng teaches triggering garbage collection based a threshold number of free erase blocks which constitutes “a usage level” that indicates “garbage collection is required”, and performing the garbage collection until a certain condition is met, Tseng is silent with regards to the usage level meeting the condition in which garbage collection is not required.  Therefore, Tseng does not appear to explicitly disclose the garbage collection is performed “until the usage level is changed from a second status indicating that the garbage collection is required to a first status indicating the garbage collection is not required.” As well, while the Tseng teaches the controller ignoring the first command when the usage level exceeds the threshold, Tseng does 
However, Bernstein teaches a technique of determining to ignore a first command for reducing power consumption of the memory system (send a negative response when operating system shut down is initiated while the task is in progress, [0042-0044]).
Furthermore, Kuzmin teaches the garbage collection is performed “until a usage level is changed from a second status indicating that the garbage collection is required to a first status indicating the garbage collection is not required” (proceeds to request one or otherwise initiates garbage collection and erase operations as necessary to generate free space; system designers if desired can implement a policy that ensures the list references at least a first threshold level of available free space, and that calls garbage collection and explicit erase to raise available free space to a second level (e.g., employing hysteresis) any time this list represents free space less than the first threshold; col. 46, lines 50-65).
Finally, Koch teaches a garbage collection threshold, such that the storage system “avoids a dead state of the erasable memory block where there are no free memory blocks for the garbage collection” (information 321 can include a fullness indicator that indicates how many allocation units remain available (such as unused or free) before storage media 240 becomes full. This fullness indicator can be used by workload management layer 220 to understand the urgency of garbage collection or other data migration activities. For example, when many allocation units remain available, garbage collection might be unnecessary or can be delayed until the fullness indicator reaches a fullness threshold level. When only a few allocation units remain available, garbage collection or other data migration activities may be higher priority than the writing of new data; [0038]).
Tseng, Bernstein, Kuzmin, and Koch are analogous are because they from the same field of endeavor, conflict resolution of system operations.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Tseng, Bernstein, Kuzmin, and Koch before him or her, to modify the command handling of Tseng to include the shutdown delay of Bernstein in order to avoid task interruptions, include the free space threshold levels of Kuzmin operate garbage collection to alleviate the trigger condition, and the fullness indication of Koch to improve facilitate prioritization of garbage collection.
The suggestion/motivation for doing so would have been to ensure particular tasks are not interrupted by system shutdowns (Bernstein: [0004-0005]), sufficient garbage collection is performed (Kuzmin: col. 50, lines 15-35), and to determine garbage collection prioritization (Koch: [0038]).
Therefore, it would have been obvious to combine Tseng, Bernstein, Kuzmin, and Koch to obtain the invention as specified in the instant claim.

As to claims 2 and 20, Tseng discloses the controller determines the operation state based on the usage level against a storage capacity of the memory device (Number of Free Erase Blocks 520, fig. 5, [0040], [0042], [0050]).

As to claim 3, Tseng discloses the usage level is determined based on a classified range (free erase blocks <10,000; [0033]) regarding a ratio of an amount of both the valid data and NOTE: as indicated in paragraph [0030], the SSD has a finite capacity and can run out of free erase block, therefore the range anticipated by Tseng is in regards to the SSD’s capacity and the amount used, which is “an amount of both the valid data and the invalid data stored in the memory device”).

As to claim 4, Tseng discloses the classified range can be determined based on the storage capacity of the memory device (NOTE: since the capacity of the SSD is finite, the range of the free block count must be determine based on the capacity limits of the SSD).

As to claim 17, Tseng discloses the garbage collection is performed regardless of any command entered from the host (Insufficient free erase blocks?->Yes, fig. 10).

As to claim 22, Tseng teaches the available storage capacity is determined based on how much recorded data including valid data and invalid data occupies in the entire storage capacity of the memory device. Tseng relates to performing garbage collection of an SSD, the smallest unit of an SSD is a page, several pages on an SSD constitute a block, and a block is the smallest unit of access on an SSD; additionally, a physical page in an SSD has three possible states: free, valid, and invalid.  The available storage capacity of which Tseng is concerned is the free erase blocks, which is the state of blocks which do not include valid or invalid data.  Therefore, in considering the available erase blocks, the available storage capacity determined in Tseng is “based on how much recorded data including valid data and invalid data occupies in the entire 

As to claim 23, Tseng teaches the first command is ignored when a background condition is still met (fig. 8B, 830), and provides an example that the condition is fewer than 10,000 free erase blocks, [0031], which teaches the available storage capacity is less than a certain amount of the entire storage capacity of the memory device. Tseng is silent regarding a specific percentage of the entire capacity which meets the background condition, and therefore does not appear to explicitly disclose “when the available storage capacity is less than 20% of the entire storage capacity of the memory device.”
However, the Specification of the instant application describes the chosen percentage as a general consideration, using language such as “for example” in paragraphs [0035] and [00138], and provides no indication the specifically claimed percentage is determined according to an explicit advantage.  Accordingly, without evidence of the criticality of the specified percentage, the claim would have been obvious to one of ordinary skill in the art because the courts have previously held that the “normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”  (Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382), and found claimed values obvious when “there was no evidence of the criticality of the claimed ranges” (In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)).



Claims 8, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tseng, Bernstein, Kuzmin, and Koch as applied to claims 1-4, 11, 17-18, 20, and 22-23 above, further in view of Lee et al. (US Pub. No. 2015/0169443), hereinafter referred to as Lee.
As to claims 8 and 15, Tseng discloses determining the operation state based on the usage level against a storage capacity of the memory device (Number of Free Erase Blocks 520, fig. 5, [0040], [0042], [0050]). Furthermore, Tseng discloses, as background in the art, the technique of host-initiated garbage collection which is equivalent to the controller receives a third command for performing the garbage collection from the host, and performs the garbage collection in response to the third command ([0048]).
The combination of Tseng, Bernstein, Kuzmin, and Koch does not appear to explicitly disclose the controller transmits information regarding the operating state to the host.
However, in a similar endeavor of selectively performing garbage collection, Lee discloses the controller transmits information regarding the operating state to the host (host 100 may include an application processor, [0051]; application processor may check a status of the non-volatile memory system, may determine a current amount of data written to a non-volatile memory device, and a degree of fragmentation, and thus may determine whether the non-volatile memory system is in a clean status or a dirty status, [0084]).
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Tseng, Bernstein, Kuzmin, Koch, and Lee before him or her, to modify the memory system of Tseng to include the status check of Lee because the status check would provide adaptive host-initiated garbage collection.
The suggestion/motivation for doing so would have been to manage the memory system performance (Lee: [0085]).


As to claim 10, Tseng discloses the controller starts the garbage collection without any command entered from the host (805->810->815, fig. 8; Garbage Collection, may be improved by allowing the device to be configured to automatically start …This feature may be enabled or disabled by...settings page, [0020]).
The combination of Tseng, Bernstein, Kuzmin, and Koch does not appear to explicitly disclose the controller: transmits information of the operation state to the host.
However, in a similar endeavor of selectively performing garbage collection, Lee discloses the controller: transmits information of the operation state to the host (host 100 may include an application processor, [0051]; application processor may check a status of the non-volatile memory system, may determine a current amount of data written to a non-volatile memory device, and a degree of fragmentation, and thus may determine whether the non-volatile memory system is in a clean status or a dirty status, [0084]).
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Tseng, Bernstein, Kuzmin, Koch, and Lee before him or her, to modify the memory system of Tseng to include the status check of Lee because the status check would provide adaptive host-initiated garbage collection.
The suggestion/motivation for doing so would have been to manage the memory system performance (Lee: [0085]).
Therefore, it would have been obvious to combine Tseng, Bernstein, Kuzmin, Koch, and .

Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng, Bernstein, Kuzmin, and Koch as applied to claims 1-4, 11, 17-18, 20, and 22-23 above, further in view Lee, further in view of Sinclair et al. (US Pub. No. 2006/0184719), hereinafter referred to as Sinclair.
As to claim 9 and 16, as demonstrated by the rejections above, the combination of Tseng, Bernstein, Kuzmin, and Koch teaches the first and second status.  The combination does not appear to explicitly disclose the controller transmits information of one among at least three statuses to the host, and wherein the at least three statuses include: a third status indicating that the garbage collection is being performed.
However, Lee disclose the controller transmits information of the statuses to the host (host 100 may include an application processor, [0051]; application processor may check a status of the non-volatile memory system, [0084]).
Furthermore, Sinclair discloses transmitting a status indicating that the garbage collection is being performed (status indication can be used to tell the host when the memory system is performing…garbage collection; [0099]).
Tseng, Bernstein, Kuzmin, Koch, Lee, and Sinclair are analogous art because they are from the same field of endeavor, maintaining memory systems.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Tseng, Bernstein, Kuzmin, Koch, Lee, and Sinclair before him or her, to modify the memory system of Tseng to include the status check of Lee and the busy status of Sinclair because the status check and busy status would provide the host with adaptive control 
The suggestion/motivation for doing so would have been to manage the memory system performance (Lee: [0085]) and allow the host to appropriate control memory management operations (Sinclair: [0099]).
Therefore, it would have been obvious to combine Tseng, Bernstein, Kuzmin, Koch, Lee, and Sinclair to obtain the invention as specified in the instant claim.

Claims 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tseng, Bernstein, Kuzmin, and Koch as applied to claims 1-4, 11, 17-18, 20, and 22-23 above, further in view of Baek et al. (US Pub. No. 2012/0151124), hereinafter referred to as Baek.
As to claims 24 and 26, while Tseng teaches a Small Computer System Interface (SCSI) command ([0024]) and Tseng further teaches determining to ignore commands to complete the garbage collection and commands being a second command for performing an “operation of the memory device” (data requests, fig. 4, [0037]), Tseng does not explicitly teach the instance of determining a second command for performing a read, write, program or erase operation of the memory device.
However, Baek discloses a command for performing a read, write, program or erase operation (the garbage collection process...being interrupted by a write command and write data from the host, other commands that involves copying, writing, or other manipulations of data in the flash memory may interrupt the garbage collection process, [0145]; NOTE: as Baek teaches the garbage collection may be interrupted by a type of command, in the broadest sense of the term, a determination must be made to recognize such commands).
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Tseng, Bernstein, Kuzmin, Koch, and Baek before him or her, to modify the command handling of Tseng to include the garbage collection interrupt of Baek to improve the write performance of the memory.
The suggestion/motivation for doing so would have been to ensure write performance can be improved (Baek: [0145]).
Therefore, it would have been obvious to combine Tseng, Bernstein, Kuzmin, Koch, and Baek to obtain the invention as specified in the instant claim.

As to claims 25, 27, and 28, the combination of Tseng, Bernstein, Kuzmin, Koch, and Baek discloses when the command is the second command, the controller halts the garbage collection and performs the read, write, program or erase operation (Baek: the garbage collection process...being interrupted by a write command and write data from the host, other commands that involves copying, writing, or other manipulations of data in the flash memory may interrupt the garbage collection process, [0145]; NOTE: as Baek teaches the garbage collection may be interrupted by a type of command, in the broadest sense of the term, a determination must be made to recognize such commands). The suggestion/motivation to combine remains as indicated above.
.
Response to Arguments
Applicant's arguments filed 12/13/2021 have been fully considered.
Regarding independent claim 1, on pg. 17-18 of the response, the Applicant asserts:
“...Neither an application of burning a music CD nor a mechanical precision tool in the middle of a complex, non-interruptible operation is related to garbage collection in a memory device including erasable memory blocks...
...combining Tseng with Bernstein represents the use of impermissible hindsight reconstruction of the claimed invention as apparently a “maze of prior art references’ was searched before an application sending a negative response when an operating system shut down is initiated was found, in this case in a field not directed to memory devices including erasable memory blocks.
While Bernstein’s application of burning a CD might be considered a kind of storing data in a non-volatile storage device (i.e., compact disc CD), a compact disc CD is not erasable. Indeed, Bernstein’s application of burning a CD is not to be interrupted because, if interrupted, the compact disc CD would no longer be usable. On the other hand, referring to numbered paragraph [0031] of Tseng, Tseng’s garbage collection performed on a memory block may be interrupted or stopped to “avoid being unnecessarily busy when another command comes in, which might be delayed while garbage collection completes.” Hence, Tseng’s garbage collection can be interrupted and performed later because the memory block is erasable and rewritable. Thus, Bernstein’s application of burning a CD (or that of another complex, non-interruptible operation) and Tseng’s garbage collection are handled in different ways when a command comes in.
M.P.E.P. § 2141 II indicates that, in short, the focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. (Emphasis added.) Here, a person of ordinary skill in the art pertaining to the invention would not have reasonably been expected to apply a process for a complex, non-interruptible operation such as music CD burning to garbage collection in a memory device including erasable memory blocks (as claimed).
Furthermore, Applicant respectfully points out the Office has provided no evidence to support that a person of ordinary skill would have combined Tseng, Bernstein, Kuzmin, and Baek...
Here, it is clear that Bernstein is not “of special importance” to the particular field of garbage collection in a memory device including erasable memory blocks. Moreover, upon consideration of the prior art as a whole, Tseng does not have any teaching for how garbage collection should be handled upon reception of a command for reducing power consumption of a memory system. Meanwhile, Bernstein does not show or teach any operation or any method relevant to garbage collection performed to an erasable memory block of a memory device.
Viewed differently, Bernstein’s application of burning a music CD would not be considered by a person of ordinary skill in the art as an operation that would be performed on solid state drives (SSDs). Thus, there is nothing “in the prior art as a whole to suggest the desirability” of applying the teachings for music CD burning (or that for “a mechanical precision tool in the middle of a complex, non-interruptible operation”) to an operation performed on a memory device including erasable memory blocks.”

The Examiner respectfully disagrees. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
Bernstein demonstrates a technique in which a shut down request is vetoed to accommodate a process that necessitates time to complete, and while Tseng teaches an instance in which the garbage collection can be 

Regarding the Applicant’s remarks on pg. 20, which are directed to the amendments made to the independent claims, the new grounds of rejection presented above address the amendments and therefore the remarks are moot.

Conclusion
The examiner has cited particular column, line, and/or paragraph numbers in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.  When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art 
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(11) and Interview Practice for additional details.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T OBERLY whose telephone number is (571)272-6991.  The examiner can normally be reached on M-F 800am-430pm (MT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC T OBERLY/             Primary Examiner, Art Unit 2184